February 11, 1900. The opinion of the Court was delivered by
This is an appeal by the State from an order sustaining a demurrer to an indictment on the ground that it charged no criminal offense. The indictment was as follows: "The jurors of and for the county aforesaid, in the State aforesaid, upon their oath, present: That one Will Switzer, alias Will Clardy, at Laurens Court *Page 226 
House, in the county of Laurens and State aforesaid, on the 29th day of March, in the year of our Lord 1899, did wilfully, unlawfully and maliciously disconnect the oil tank piping of the Gray Court Cotton Oil Company, a corporation duly and legally organized and established under the laws of the State of South Carolina, whereby a large amount of oil of the value of $75, the proper goods and chattels of the said Gray Court Oil Company, was unlawfully and maliciously destroyed, to the great damage of the said Gray Court Oil Company, against the form of the statute in such case made and provided, and against the peace and dignity of the same State aforesaid."
We think the Circuit Court erred. The indictment was sustainable under section 165, Criminal Statutes, which provides: "Whoever shall wilfully, unlawfully and maliciously cut, shoot, maim, wound or otherwise injure or destroy any horse, mule, neat cattle, hog, sheep, goat, or other personal property, the goods and chattels of another, shall be guilty of a misdemeanor, c." The language of this statute is plain and unambiguous. The terms "other personal property" includes oil in an oil tank. We are also of the opinion that the indictment is sustainable as one at common law, for malicious mischief. See authorities cited in 14 Ency. Law, 1st ed., p. 8.
The judgment of the Circuit Court is reversed.